        Case 1:20-cv-08497-AT Document 15 Filed 02/08/21 Page 1 of 1




                                                                                   Matthew D. McGill
                                                                                   Direct: +1 202.887.3680
                                                                                   Fax: +1 202.530.9662
                                                                                   MMcGill@gibsondunn.com




February 8, 2021

Hon. Analisa Torres
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 15D
New York, NY 10007

Re:    Pharo Gaia Fund et al. v. The Bolivarian Republic of Venezuela, No. 20-cv-8497

Dear Judge Torres:

        Plaintiffs Pharo Gaia Fund, Ltd., Pharo Macro Fund, Ltd., and Pharo Trading Fund,
Ltd. (collectively, the “Funds”) submit this letter in accordance with the Court’s Order of
December 8, 2020, Dkt. 14, directing the Funds to submit a letter updating the Court on the
status of service if service has not been completed by February 8, 2021.

        The Funds write the Court to advise that to the best of its knowledge, service has not
yet been completed, but is in progress. On January 6, 2021, counsel for the Funds emailed the
Department of State at the address designated for such inquiries, asking about the status of
service. On January 14, 2021, the Department of State responded that it was “still in the
process of serving the documents,” but that it “expect[ed] this will be accomplished soon,” and
invited counsel to follow up on the week of January 25. On January 26, 2021, counsel for the
Funds inquired again as to the status of service. The Department of State advised counsel that
it “expect[ed] the documents will be transmitted next week,” and once the Department has “the
certified copy complete, [the Department] will return the package to the court and provide a
courtesy copy to [the Funds].” Counsel for the Funds received no indication of service during
the week of February 1, 2021. On the morning of February 8, 2021, counsel for the Funds
requested a status update from the Department. The Department responded that it had “not yet
received confirmation of delivery,” but understood “it is in progress.”

Sincerely,

/s/ Matthew D. McGill

Matthew D. McGill
